OPINION OF THE COURT
PHILIP BLOOM, Circuit Judge.

ORDER ON RETURN OF DOCUMENTS

THIS CAUSE came before the Court on Husband’s Motion to Hold Wife’s Attorney in Contempt for his alleged failure to return financial documents produced pursuant to a Court Order. This dispute literally involves the application of the scales of justice for a proper determination.
By way of background, the Husband produced for the inspection of the Wife’s attorney, a suitcase containing fifty-two (52) pounds of original documents indicating the financial status of the Husband, *206which were to be returned in seven (7) days. Sometime thereafter, the Wife’s attorney returned the suitcase to the office of the Husband’s attorney. Upon inspection, it was determined that the suitcase and contents weighed only thirty-seven (37) pounds, thereby indicating that fifteen (15) pounds of documents had been retained without authorization. It is undisputed that the “greater weight of the evidence” was returned, but substantial competent evidence still is missing. Accordingly, based on the foregoing and after weighing the arguments of respective counsel, it is hereby
ORDERED AND ADJUDGED that the Wife’s attorney shall deliver forthwith the additional fifteen (15) pounds of documents retained by him to the Husband’s attorney.
DONE AND ORDERED in Chambers at Miami, Dade County, Florida this 3rd day of January, 1991.